Citation Nr: 1047811	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the left knee.

2. Entitlement to a compensable rating for chondromalacia of the 
right knee.

3. Entitlement to a compensable rating for residuals of a right 
ulna fracture.  

4. Entitlement to service connection for a chronic disability 
manifested by fatigue, weight loss and sleep problems, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1990 
and January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 and January 2004 rating decisions 
of the RO in St. Petersburg, Florida.  The September 2003 
decision, in pertinent part, assigned a separate disability 
rating of 10 percent for chondromalacia and degenerative 
arthritis of the left knee, effective April 14, 2003.  The 
January 2004 rating decision continued noncompensable ratings for 
chondromalacia of the right knee and status post fracture of the 
distal right ulna with deformity (major) and denied service 
connection for fatigue, weight loss and sleep problems due to 
Gulf War service.  The Board remanded this case in August 2008 
and April 2009.  It now returns for appellate consideration.

In December 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

Subsequent to the issuance of the February 2010 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence which was not considered by the RO.  The Veteran, 
through his representative, has waived RO consideration of that 
evidence in a November 2010 submission.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's chondromalacia and degenerative arthritis of 
the left knee is manifested by degenerative arthritis 
(established by X-ray findings), painful motion, tenderness, and 
range of motion to full extension and at worst limited to 105 
degrees flexion.  

2.  The Veteran's chondromalacia of the right knee is manifested 
by painful motion, tenderness, and range of motion to full 
extension and at worst limited to 105 degrees flexion.

3.  The Veteran is right hand dominant.

4.  The Veteran's residuals of a right ulna fracture are 
manifested by a ganglion cyst over the ulnar styloid, pain, 
tenderness, limitation of motion of the wrist ranging from 10 to 
70 degrees dorsiflexion (extension) and 5 to 80 degrees palmar 
flexion, ulnar neuropathy, and carpal tunnel syndrome.  

5.  The Veteran did not have active military service in the 
Southwest Asia Theater of operations during the Persian Gulf War.  

6.  The preponderance of the evidence is against a finding that a 
chronic disability manifested by fatigue, weight loss and sleep 
problems that had its onset in service, manifested within one 
year of service separation, or is otherwise related to the 
Veteran's active military service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia and degenerative arthritis of the left knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2010).

2.  The criteria for a compensable rating for chondromalacia of 
the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2010).

3.  The criteria for an increased rating of 30 percent, but no 
higher, for residuals of a right ulna fracture with ulnar 
neuropathy and carpal tunnel syndrome are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5211, 5215; 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8516 (2010).

4.  A chronic disability manifested by fatigue, weight loss and 
sleep problems was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the issues currently on appeal 
in April 2009.  The Board instructed the RO to provide the 
Veteran with a corrective VCAA notice letter, and readjudicate 
the claims in light the new evidence received since the issuance 
of the February 2008 supplemental statement of the case (SSOC).  
As further discussed below, the Veteran was issued a corrective 
VCAA letter in May 2009, and the Veteran's claims were 
readjudicated in a February 2010 SSOC. Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in April 2003, December 2004 and May 2009 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, to include for Gulf War undiagnosed illnesses, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent to 
his claims, and told that it was ultimately his responsibility to 
support the claims with appropriate evidence.  In addition, a 
March 2006 letter provided the Veteran with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  The Veteran was 
given proper notice pursuant to the Vazquez requirements in the 
May 2009 letter and provided ample opportunity to respond.  No 
response was received.

Subsequent to the issuance of the December 2004, March 2006 and 
May 2009 notice letters, the claims were readjudicated in the 
February 2010 SSOC.  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.  Private medical records 
identified by the Veteran have been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

With respect to service connection claims, the duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed for the 
Veteran's service connection claim because there is no indication 
that his claimed symptoms of fatigue, weight loss and sleep 
problems may be related to an in-service event.  While the 
Veteran contends that such symptoms are a result of the 
vaccination shots he was given in service, he is not competent to 
offer such an opinion, and he has failed to provide any evidence 
to suggest that there may be a link between the two.  As the 
record is not indicative of an association between the claimed 
symptoms of fatigue, weight loss and sleep problems and any 
vaccination shots administered in service, a VA examination is 
not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 
supra.  Furthermore, there is no evidence indicating the Veteran 
otherwise "suffered an event, injury or disease in service" or 
that he served in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  In this 
regard, there is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim since it could 
not provide evidence of a past event.

As to increased rating claims, the duty to assist also includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA orthopedic 
examinations in July 2003 and February 2008.  The Board finds 
these examination reports to be comprehensive and sufficient in 
addressing the severity of the Veteran's bilateral knee and right 
wrist disabilities.  In this regard, it is noted that the most 
recent February 2008 opinion was rendered by a medical 
professional following a review of the claims file, thorough 
examination and interview of the Veteran, and review of the X-ray 
studies.  Additionally, the Veteran recently submitted a private 
evaluation report dated in July 2010, which addresses the current 
severity of the Veteran's service-connected disabilities in 
detail.  Altogether, the VA and private medical reports on file 
are adequate upon which to base the decisions in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

a.	Left Knee

The Veteran is service-connected for chondromalacia and 
degenerative arthritis of the left knee.  He contends that his 
disability is more severe than reflected in his currently-
assigned 10 percent evaluation.  

The Veteran was afforded a VA orthopedic examination in July 
2003.  Physical examination of the left knee revealed range of 
motion from 0 to 140 degrees with guarding.  No redness, heat or 
swelling was noted.  There was increased pain on motion.  The 
examiner noted it was conceivable that pain could further limit 
function during flare-ups or with increased use, however it was 
not feasible to attempt to express any of this in terms of 
additional limitation of motion as such matters could not be 
determined with any degree of medical certainty.  X-rays 
demonstrated mild degenerative disease with no evidence of acute 
injury.  The impression was chondromalacia patella.  

VA treatment records dated in April 2004 show that range of 
motion in both knees was 15 to 120 degrees.  There was no 
effusion or crepitance, and it was noted that all ligaments were 
stable.  There was no joint line tenderness, a negative 
McMurray's test, and normal patellofemoral tracking.  X-rays of 
the bilateral knees demonstrated normal findings.  The diagnosis 
was arthralgia.  It was noted that there were no abnormalities 
found on examination or X-ray.  In November 2004, both knees were 
again found to be normal on examination.  Bilateral knee 
arthralgia was noted.  Subjective complaints were found to 
outweigh objective findings.

An October 2006 MRI revealed thickening of the quadricep tendons 
and vastus lateralis bilaterally, indicating a chronic 
tendinopathy.  The medial and lateral menisci in the left knee 
were intact showing no MR evidence of a tear.  The ACL, PCL, MCL 
and LCL were intact.  The joint space and cartilage appeared 
normal.  There was no significant joint effusion.  The marrow 
signal throughout the imaged osseous structures appeared normal.  

Private treatment notes dated in November 2006 showed that the 
Veteran continued to complain of knee pain that was somewhat 
worse medially.  It was noted that the Veteran had a fair amount 
of some diffuse chronic tendonitis of his quadriceps and patellar 
tendon.  

At a subsequent VA orthopedic examination in February 2008, the 
Veteran complained of discomfort in the left knee of a level 6 or 
7, three or four times a week, off and on throughout the day.  On 
physical examination, range of motion testing, after three 
repetitions, revealed flexion from 0 to 140 degrees with 
complaints of discomfort from 90 to 140 degrees.  Findings were 
negative for Lachman's anterior-posterior drawer, McMurray and 
grind test.  There was no medical or lateral joint line 
tenderness.  There was no difficulty or discomfort with range of 
motion testing, effusion, erythema, tenderness, palpable 
deformity or instability found except as noted.  Additional 
limitations due to flare-ups could not be determined without 
resorting to mere speculation.  Upon review of diagnostic tests, 
no significant abnormality was identified.  The diagnosis was 
chondromalacia patella, resolved without residuals.  It was noted 
that there was no objective evidence to support the diagnosis of 
chondromalacia patella at this time and that there were no 
objective findings of osteoarthritis at this time.  

A private treatment report dated in January 2009 notes that the 
Veteran walked with a bit of a stiff gait.  Physical examination 
revealed some degree of atrophy of the thigh muscles, tenderness 
in the peripatellar tissues on both knees, and tenderness 
medially greater than laterally on the joint line areas of both 
knees.  There was no obvious effusion in the knees.  The Veteran 
had active range of motion in the left knee from -10 degrees to 
110 degrees.  The examiner could push beyond that but only with 
pain and guarding.  There was no ligamentous instability.  The 
examiner opined that the Veteran had some degenerative meniscal 
changes and probably some mild patellofemoral arthritis as well.  
(Given that this opinion was based in part on a review of the 
previous MRI, it is unclear whether this opinion was in reference 
to the right knee only or to both knees.)  It was noted that the 
Veteran did not have an obvious inflammatory arthropathy picture 
but that his stiffness was certainly greater than what would be 
expected just from the X-ray appearance.  

In September 2009, physical examination revealed tenderness 
diffusely in the anterior aspect of both knees and a little bit 
in the medial aspect as well.  It was noted that the Veteran 
might have degenerative meniscal changes and the option of 
arthroscopy was discussed.

A private medical report dated in July 2010 shows further 
evaluation of the Veteran's bilateral knees.  Physical 
examination revealed full extension with crepitation of the knees 
with active movement.  Flexion was limited to 105 degrees.  There 
was normal patellar tracking, no medial-lateral instability, and 
no anterior Drawer's sign.  The impression was history of 
bilateral traumatic osteoarthritis of the knees.  

As previously noted, the Veteran is currently assigned a 10 
percent rating under Diagnostic Code 5099-5003 for chondromalacia 
and degenerative arthritis of the left knee.  

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for 
painful motion) is in order where arthritis is established by X-
ray findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 20 
percent disabling; and flexion limited to 15 degrees is rated at 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg to 10 degrees is rated as 10 
percent disabling; extension limited to 15 degrees is rated as 20 
percent disabling; extension limited to 20 degrees is rated as 30 
percent disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is rated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  Separate ratings may be awarded for limitation 
of flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  See 38 
C.F.R. § 4.71a, DCs 5260, 5261.  The evidence, as discussed 
above, demonstrates that the range of motion in the Veteran's 
left knee is at worst limited to 105 degrees flexion (most 
recently in July 2010) and 15 degrees extension (back in April 
2004).  The Veteran clearly does not meet the criteria for a 
noncompensable rating based on limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5260.  Even accounting for the DeLuca criteria, his 
flexion has never been shown to be limited to less than 90 
degrees.  In addition, although the Veteran was shown to have 
limitation of extension to 15 degrees on one occasion in April 
2004, he has at all other times been found to have full 
extension, including at the most recent private evaluation in 
July 2010.  In this regard, the Board finds that a rating based 
on limitation of extension is not warranted.  38 C.F.R. § 4.71a, 
DC 5261.  As such, under Diagnostic Code 5003, the Veteran is 
entitled to no more than a 10 percent rating in recognition of 
the April 2004 X-ray findings of arthritis with noncompensable 
limitation of motion.  It is noted that under Diagnostic Code 
5003, a 20 percent rating may be assigned in absence of 
limitation of motion where there is X-ray evidence of involvement 
of 2 or more major joints with occasional incapacitating 
exacerbations.  Here, only 1 joint is involved (as discussed 
below, there are no X-ray findings of arthritis in the right 
knee), and there are no incapacitating exacerbations.  Higher 
ratings under Diagnostic Codes 5003, 5260 and 5261 are therefore 
not available.  

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (DCs 5003-5010) and for instability of a knee 
(DC 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. 
Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for impairment with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Subluxation 
of the patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  

The Board observes that the words "slight," "moderate," and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Here, there are no objective findings in the record indicative of 
lateral instability or recurrent subluxation.  Although the 
Veteran reported at the December 2008 hearing that his knee had 
gone out a couple times when climbing flights of stairs, physical 
examinations, to include anterior drawer tests, have consistently 
been negative for any findings of instability, and ligaments 
shown to be intact.  In this regard, as the Veteran does not have 
any instability that can be objectively elicited, any instability 
that he does have does not rise to a level that can be considered 
"slight."  A separate rating under Diagnostic Code 5257 is 
therefore not warranted.  

The Board must also consider other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, Diagnostic Code 5259 assigns a 10 percent rating for 
surgically removed cartilage that is symptomatic.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  Stedman's 
Medical Dictionary, 296 (27th ed., 2000).  Although there is 
evidence of degenerative meniscal changes, as noted in the 
January 2009 private treatment report, it is unclear whether this 
was in reference to just the right knee or to both knees.  If 
anything, the October 2006 MRI showed the medial and lateral 
menisci to be intact with no MR evidence of a tear.  
Additionally, physical examinations have consistently been 
negative for McMurray's test and for any significant findings of 
effusion.  Absent any evidence of a dislocated semilunar 
cartilage or a surgically removed cartilage, the Board concludes 
that a higher rating is not available under these diagnostic 
codes.  

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis (DC 
5256), tibia and fibula impairment (DC 5262), and genu recurvatum 
(DC 5263).  38 C.F.R. § 4.71a.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this 
regard, the medical evidence of record does not show the Veteran 
to have ankylosis.  The aforementioned range of motion findings 
clearly demonstrate that the Veteran's left knee is not fixed or 
immobile.  With regard to malunion or nonunion of tibia and 
fibula, the Board notes that there is no evidence of fracture or 
dislocation in any of the laboratory studies on file.  There is 
likewise no evidence that the Veteran has, or ever had, genu 
recurvatum.  As such, further inquiry into the remaining 
diagnostic codes is moot.

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a rating in excess of 10 percent 
have at no time been met.  Accordingly, staged ratings are 
inapplicable. 

In light of the foregoing, the Board concludes that an increased 
rating for chondromalacia and degenerative arthritis of the left 
knee is not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

b.	Right Knee

The Veteran also seeks an increased rating for his service-
connected chondromalacia of the right knee, currently evaluated 
as noncompensable.  For the reasons that follow, the Board 
concludes that an increase evaluation is not warranted.

On VA orthopedic examination in July 2003, physical examination 
revealed range of motion from 0 to 140 degrees with guarding.  
There was tenderness to palpation of the patellofemoral joint.  
No redness, heat or swelling was noted.  There was increased pain 
on motion.  The examiner noted it was conceivable that pain could 
further limit function during flare-ups or with increased use, 
however it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as such matters could 
not be determined with any degree of medical certainty.  X-rays 
demonstrated a normal right knee.  The impression was 
chondromalacia patella.  

VA treatment records dated in April 2004 show that range of 
motion in both knees was 15 to 120 degrees.  There was no 
effusion or crepitance, and it was noted that all ligaments were 
stable.  There was no joint line tenderness, a negative 
McMurray's test, and normal patellofemoral tracking.  X-rays of 
the bilateral knees revealed normal findings.  The diagnosis was 
arthralgia.  It was noted that there were no abnormalities found 
on examination or X-ray.  In November 2004, both knees were again 
found to be normal on examination.  Bilateral knee arthralgia was 
noted.  Subjective complaints were found to outweigh objective 
findings.

An October 2006 MRI revealed an irregularity of the tibial 
surface of posterior horn of the medial meniscus within the right 
knee, to include a possible small surface tear of the posterior 
medial meniscus; thickening of the MCL of the right knee, likely 
representing sequel of old trauma; and thickening of the 
quadricep tendons and vastus lateralis bilaterally, indicating a 
chronic tendinopathy.  The lateral meniscus was intact showing no 
MR evidence of a tear.  The ACL, PCL and LCL were intact.  The 
joint space and cartilage appeared normal, and there was no 
significant joint effusion.  The marrow signal throughout the 
imaged osseous structures appeared normal.  

Private treatment notes dated in November 2006 showed that the 
Veteran continued to complain of knee pain that was somewhat 
worse medially.  Based on a review of the recent MRI, it was 
noted that there was some degree of changes in the medial 
meniscus, probably a tear of the posterior horn on the underside.  
The Veteran remained tender in that location.  It was also noted 
that the Veteran had a fair amount of some diffuse chronic 
tendonitis of his quadriceps and patellar tendon.  

At the February 2008 examination, the Veteran complained of daily 
pain in the right knee of a level 7 to 8, worse in the morning 
for about two hours with stiffness.  There was no locking, 
subluxing or dislocating.  The discomfort was under the kneecaps 
and medially.  The Veteran reported that it worsened by walking 
one quarter mile and going up three flights of stairs.  On 
physical examination, range of motion testing, after three 
repetitions, revealed flexion from 0 to 140 degrees with 
complaints of discomfort from 90 to 140 degrees.  Findings were 
negative for Lachman's anterior-posterior drawer, McMurray and 
grind test.  There was no medical or lateral joint line 
tenderness.  There was no difficulty or discomfort with range of 
motion testing, effusion, erythema, tenderness, palpable 
deformity or instability found except as noted.  Additional 
limitations due to flare-ups could not be determined without 
resorting to mere speculation.  Upon review of diagnostic tests, 
no significant abnormality was identified.  The Veteran was 
diagnosed with chondromalacia patella, resolved without 
residuals.  It was noted that there was no objective evidence to 
support the diagnosis of chondromalacia patella at this time.  
Also diagnosed was minor right medial meniscal tear, not caused 
by or related to the first diagnosis.  The examiner was unable to 
say without resorting to mere speculation the precise onset.

A private treatment report dated in January 2009 shows that the 
Veteran was found to walk with a bit of a stiff gait.  Physical 
examination revealed some degree of atrophy of the thigh muscles, 
tenderness in the peripatellar tissues on both knees, and 
tenderness medially greater than laterally on the joint line 
areas of both knees.  There was no obvious effusion in the knees.  
The Veteran had active range of motion in the right knee from -10 
degrees to 115 degrees.  The examiner could push beyond that but 
there was pain and guarding.  There was no ligamentous 
instability.  The examiner opined that the Veteran had some 
degenerative meniscal changes and probably some mild 
patellofemoral arthritis as well.  It was noted that the Veteran 
did not have an obvious inflammatory arthropathy picture but that 
his stiffness was certainly greater than what would be expected 
just from the X-ray appearance.  

In September 2009, physical examination revealed tenderness 
diffusely in the anterior aspect of both knees and a little bit 
in the medial aspect as well.  It was noted that the Veteran 
might have degenerative meniscal changes and the option of 
arthroscopy was discussed.

A private medical report dated in July 2010 shows further 
evaluation of the Veteran's bilateral knees.  Physical 
examination revealed full extension with crepitation of the knees 
with active movement.  Flexion was limited to 105 degrees.  There 
was normal patellar tracking, no medial-lateral instability, and 
no anterior Drawer's sign.  The impression was history of 
bilateral traumatic osteoarthritis of the knees.  

As noted above, the Veteran is currently assigned a 
noncompensable percent rating under Diagnostic Code 5099-5257 for 
chondromalacia of the right knee.  

In order to receive a compensable rating based on limitation of 
motion, the Veteran would have to have flexion limited to 45 
degrees or extension limited to 10 degrees.  See 38 C.F.R. § 
4.71a, DCs 5260, 5261.  The evidence, as discussed above, 
demonstrates that the range of motion in the Veteran's right knee 
is at worst limited to 105 degrees flexion (most recently in July 
2010) and 15 degrees extension (back in April 2004).  The Veteran 
clearly does not meet the criteria for a noncompensable rating 
based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260.  Even accounting for the DeLuca criteria, his flexion 
has never been shown to be limited to less than 90 degrees.  In 
addition, although the Veteran was shown to have limitation of 
extension to 15 degrees on one occasion in April 2004, he has at 
all other times been found to have full extension, including at 
the most recent private evaluation in July 2010.  In this regard, 
the Board finds that a rating based on limitation of extension is 
not for application.  38 C.F.R. § 4.71a, DC 5261.  Furthermore, 
while the medical evidence contains some general references to 
probable arthritis or a history of arthritis, X-ray studies have 
been negative for arthritis in the right knee.  As such, a 
compensable rating based on X-ray findings of arthritis with 
noncompensable limitation of motion under Diagnostic Code 5003 
cannot be assigned.  

As to Diagnostic Code 5257, there are no objective findings in 
the record indicative of lateral instability or recurrent 
subluxation.  Although the Veteran reported at the December 2008 
hearing that his knee had gone out a couple times when climbing 
flights of stairs, physical examinations, to include anterior 
drawer tests, have consistently been negative for any findings of 
instability.  In this regard, as the Veteran does not have any 
instability that can be objectively elicited, any instability 
that he does have does not rise to a level that can be considered 
"slight."  A separate rating under Diagnostic Code 5257 is 
therefore not warranted.  

The Board also finds that a higher rating is not warranted under 
Diagnostic Codes 5258 and 5259.  Although an October 2006 MRI 
revealed a possible small surface tear of the posterior medial 
meniscus, the February 2008 VA examiner opined that this was not 
caused by or related to the Veteran's service-connected 
chondromalacia patella.  Additionally, physical examinations have 
consistently been negative for McMurray's test and for any 
significant findings of effusion.  As such, the Board concludes 
that a higher rating is not available under these diagnostic 
codes.  

The Board has considered the application of Diagnostic Codes 
5256, 5262 and 5263.  38 C.F.R. § 4.71a.  However, the medical 
evidence of record does not show that the Veteran has ankylosis.  
The aforementioned range of motion findings clearly demonstrate 
that the Veteran's left knee is not fixed or immobile.  With 
regard to malunion or nonunion of tibia and fibula, the Board 
notes that there is no evidence of fracture or dislocation in any 
of the laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

The Board has considered the rule of Fenderson, supra.  As the 
Board concludes that neither a compensable rating is warranted, 
the rule of Fenderson is not for application.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a compensable rating for 
chondromalacia of the right knee.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

c.	Right Ulna

The Veteran further seeks an increased rating for his service-
connected residuals of a right ulna fracture, currently evaluated 
as noncompensable.  For the reasons that follow, the Board 
concludes that an increased evaluation is warranted.

On VA examination in July 2003, it was noted that the right wrist 
had a slight enlargement over the area of the ulnar styloid as 
compared to the left.  There was tenderness to palpation over 
this area as well as over the dorsum of the wrist.  The Veteran 
demonstrated guarding on range of motion testing of the wrist.  
He initially demonstrated 45 degrees of dorsiflexion and 45 
degrees of palmar flexion with increased pain on range of motion.  
He was later able to relax, and have the wrist palmar flexed to 
80 degrees.  The Veteran made a satisfactory fist in the hand.  
Grip strength was demonstrated as approximately 4/5, but it was 
noted that this was possibly submaximal effect as there was no 
measurable atrophy of the forearm.  X-rays revealed a normal 
right wrist.  The impression was residuals of a fracture of the 
right distal ulna.

VA treatment records show that the Veteran was seen in February 
2004 with complaints of worsening pain in the right wrist.  X-
rays demonstrated a normal right wrist with no evidence of a 
recent fracture.  In April 2004, an assessment of probable right 
wrist carpal tunnel was noted.  In May 2004, sensory tests 
revealed diminished protective sensation in all fingers of the 
right hand.  Range of motion in the right wrist was 20 degrees 
flexion, 30 degrees extension, 3 degrees ulnar deviation, and 3 
degrees radial deviation.  In July 2004, an assessment of 
acquired right wrist deformity and probable carpal tunnel was 
given.  It was noted that the Veteran had a brace for the wrist 
but that it occluded the deformity and caused pain.  The Veteran 
seen in February 2005 for evaluation of carpal tunnel of the 
right forearm, among other things.  The assessment was acquired 
right wrist deformity and probable carpal tunnel.  In September 
2006, right wrist range of motion was found to be decreased by 50 
percent and painful in all planes.  Strength testing revealed 
flexion/extension 2/5, abduction/adduction 2/5 and grip 3/5.  

At the February 2008 examination, the Veteran reported a level 7 
rate of pain that was constant and worsened by writing or typing 
for more than an hour, requiring him to stop for 20 minutes 
before he could restart.  There were no other significant flare-
ups and no locking, subluxing or dislocating.  On physical 
examination, range of motion testing, after three repetitions, 
revealed dorsiflexion from 0 to 70 degrees, palmar flexion from 0 
to 80 degrees, radial deviation from 0 to 20 degrees and ulnar 
deviation from 0 to 45 degrees.  There was a three quarter 
centimeter high by 2.3 centimeter circumferential prominence to 
the ulnar styloid.  There was no difficulty or discomfort with 
range of motion testing, effusion, erythema, tenderness, palpable 
deformity or instability found except as noted.  Additional 
limitations due to flare-ups could not be determined without 
resorting to mere speculation.  Upon review of diagnostic tests, 
no abnormality of the right wrist was identified.  The diagnosis 
was right wrist distal ulnar fracture, healed without residuals.  
It was noted that despite the subjective complaints, minor 
fractures such at the Veteran's distal ulnar styloid fracture 
heal without chronic sequel; the subjective complaints could not 
be adequately explained by the service-connected conditions or by 
their level of severity.  

Private treatment records show that the Veteran's right wrist was 
evaluated in January 2009.  It was noted that an MRI study from 
February 2007 had demonstrated mild degeneration of the ulnar 
attachment to the triangular fibrocartilage and a 4 mm 
interosseous ganglion cyst within the capitate.  The Veteran 
reported numbness and tingling in the fifth finger and sometimes 
in the third finger.  On examination, the Veteran was guarded 
with extension, but his flexion was intact and there was no pain 
significantly with ulnar and radial deviation.  There was fairly 
diffuse tenderness over the ulnar aspect of the wrist, 
particularly dorsally.  The pisiform triquetral region was mildly 
tender.  There were some problems of the ulnar styloid, possibly 
a ganglion cyst dorsally to the area.  The TFCC area was tender 
to palpation as well.  The assessment was right wrist pain with 
probable TFCC injury and mild ganglion cyst.  

The Veteran was further evaluated for right wrist pain and 
tingling in the hand several weeks later.  On physical 
examination, there was tenderness to palpation everywhere on the 
wrist.  It was difficult to assess accurate range of motion 
because there was a lot of guarding and apprehension.  Range of 
motion seemed to be variable; the Veteran seemed to be 
particularly protective and limited in range of motion on active 
measurement.  Extension was 10 degrees and flexion was 20 
degrees.  Every area to palpate along the wrist was tender 
dorsally on the radial aspect, ulnar aspect and the palmar 
aspect.  There was some tenderness over the TFCC.  The radioulnar 
ligament was also somewhat tender.  Nerve conduction study and 
EMG revealed right carpal tunnel syndrome (mild to moderate motor 
and sensory involvement) and right ulnar neuropathy involving the 
distal motor (deep palmar branch greater than the hypothenar 
branch).

In August 2009, physical examination revealed wrist motion 
lacking about 20 degrees of extension and about 5 to 10 degrees 
of flexion.  There was tenderness to palpation over the TFCC 
region and the ulnar styloid.  The pisiform triquetral joint was 
minimally tender.  The radial aspect of the wrist was not as 
tender.  Compression of the carpal tunnel produced some numbness 
in the fourth and fifth fingers, and palpation of the cubital 
tunnel produced some pain in the fourth and fifth fingers.  

A private medical report dated in July 2010 shows further 
evaluation of the Veteran's right wrist.  Physical examination 
revealed extension of 30 degrees, flexion of 40 degrees, ulnar 
deviation of 25 degrees and radial deviation of 10 degrees.  The 
right handgrip was 42 pounds, compared to the left handgrip of 80 
pounds.  There was obvious significant elevation of the right 
ulnar styloid, some hypothenar atrophy of the right hand, and 
some intrinsic atrophy on the right.  The impression was right 
carpal tunnel and right distal ulnar nerve entrapments.  

Later that month, the Veteran underwent a thorough evaluation by 
Occupational Therapy for right upper extremity carpal tunnel 
syndrome and ulnar neuropathy.  The Veteran reported that his 
biggest challenge working as a railroad inspector was lifting, 
pulling and gripping.  A sustained grip strength test revealed a 
69 percent right side deficit compared to the opposite hand.  
Range of motion testing of the right upper extremity showed 
active wrist flexion of 39 degrees (70% of norm), active wrist 
extension of 16 degrees (29% of norm), active elbow flexion of 89 
degrees (66% of norm), and active elbow extension of 2 degrees.  
Muscle strength testing demonstrated muscle strength difference 
of 72 percent on the right as compared to the left on both elbow 
extension and wrist flexion.  

The Veteran's right ulna fracture residuals are assigned a 
noncompensable rating under Diagnostic Code 5211.  He testified 
at the December 2008 Travel Board hearing that he is right-
handed.  See also VA examination report, July 2003.  As his right 
arm and wrist are among his major extremities, they will be rated 
as such.  

Diagnostic Code 5211 provides for ratings based on impairment of 
the ulna.  Malunion of the ulna with bad alignment is rated 10 
percent for the major side and 10 percent for the minor side; 
nonunion of the ulna in the lower half is rated 20 percent for 
the major side and 20 percent for the minor side; nonunion of the 
ulna in the upper half, with false movement, without loss of bone 
substance or deformity is rated 30 percent for the major side and 
20 percent for the minor side; nonunion of the ulna in the upper 
half, with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity is rated 40 percent for 
the major side and 30 percent for the minor side.  38 C.F.R. § 
4.71a.

While the relevant evidence of record, as summarized above, shows 
that the Veteran has an acquired deformity of the right wrist-a 
ganglion cyst over the right ulnar styloid-as well as a probable 
triangular fibrocartilage complex (TFCC) injury, it does not 
reflect any findings of malunion or nonunion of the ulna.  
Indeed, X-rays show a normal right wrist.  As such, a compensable 
rating is not for application under Diagnostic Code 5211.  

The Board will now consider whether a compensable rating may be 
assigned under Diagnostic Code 5215 based on limitation of motion 
of the wrist.  Limitation of palmar flexion in line with the 
forearm is rated 10 percent disabling for the major wrist and 10 
percent for the minor wrist; limitation of dorsiflexion to less 
than 15 degrees is rated 10 percent disabling for the major wrist 
and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The evidence shows that limitation of motion in the right wrist 
has widely ranged from 10 to 70 percent dorsiflexion (extension) 
and 5 to 80 degrees palmar flexion.  Although dorsiflexion was 
found to be limited to 10 degrees on one occasion, in January 
2009, limitation of dorsiflexion has at all other times been 
found to be greater than 15 degrees.  In addition, palmar flexion 
has not been shown to be limited to being in line with the 
forearm.  For the aforementioned reasons, the Board finds that 
the assignment of a compensable rating is not warranted under 
Diagnostic Code 5215.

In this case, the medical evidence of record establishes that the 
Veteran's right ulnar fracture residuals have resulted in right 
carpal tunnel and right distal ulnar nerve entrapment.  See 
private medical report, July 15, 2010.  The Board will now 
consider whether a compensable rating can be assigned under 
Diagnostic Code 8515 for paralysis of the median nerve or 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  

Diagnostic Code 8515 provides that mild incomplete paralysis is 
rated 10 percent disabling on the major side and 10 percent on 
the minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete paralysis 
of the median nerve, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right angles 
to palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling on the major side and 
60 percent on the minor side.  

Diagnostic Code 8516 provides that mild incomplete paralysis is 
rated 10 percent disabling on the major side and 10 percent on 
the minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; and 
severe incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side.  Complete paralysis 
of the ulnar nerve, the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the fingers 
(or reverse), cannot adduct the thumb; flexion of wrist weakened, 
is rated 60 percent disabling on the major side and 50 percent on 
the minor side.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

Based on the objective medical findings of record, the Board 
finds the Veteran's symptoms of neurological impairment in the 
upper right extremity to be, at most, reflective of moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8516.  Significantly, the January 2009 nerve conduction study and 
EMG revealed carpal tunnel syndrome of mild to moderate motor and 
sensory involvement.  There is no evidence to support an 
assessment of severe incomplete paralysis, nor are there any 
findings that would meet the criteria for either complete 
paralysis of the median nerve or complete paralysis the ulnar 
nerve.  Id.  As the Veteran's neurological symptoms most closely 
approximate incomplete paralysis of moderate severity, the Board 
finds that an increased rating of 30 percent, but no higher, for 
ulnar neuropathy and carpal tunnel syndrome of the upper right 
extremity is warranted.  Id.  

The Board has considered the rule for staged ratings.  Fenderson, 
supra; Hart, supra.  However, as the evidence does not show that 
the criteria for a rating in excess of 30 percent have been met 
at any time during the period on appeal, staged ratings are 
inapplicable here.

As such, the Board concludes that an increased rating of 30 
percent, but no higher, is warranted for the Veteran's residuals 
of a right ulna fracture with ulnar neuropathy and carpal tunnel 
syndrome.  The benefit-of-the-doubt rule has been applied in 
arriving at this decision. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d.	Extraschedular Ratings

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's chondromalacia and 
degenerative arthritis of the left knee, chondromalacia of the 
right knee, and residuals of right ulna fracture with ulnar 
neuropathy and carpal tunnel syndrome are not inadequate.  His 
complained-of symptoms are those contemplated by the rating 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
evidence shows that the Veteran works for the federal government 
as a railroad inspector and that his knee disabilities present 
difficulties with kneeling, squatting, walking and climbing.  The 
biggest challenge with his upper right extremity impairment is 
lifting, pulling and gripping.  The Board has considered the 
Veteran's testimony at the December 2008 Travel Board hearing, 
his lay statements as well as the lay statement of Ms. S. 
[redacted], all of which attest to the severity of his service-
connected disabilities.  However, it does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluations for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected conditions that are unusual or are 
different from those contemplated by the schedular criteria.  The 
available schedular evaluations for those service-connected 
disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

III. Service Connection

The Veteran seeks service connection for fatigue, weight loss and 
sleep problems, to include as due to an undiagnosed illness, 
claiming that these conditions are symptoms of an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 (2010).  
However, for the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it is 
manifested to a compensable degree within one year of separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability: (1) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011, and (2) 
by history, physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  The term "Persian Gulf 
veteran" means a veteran who served on active military, naval, 
or air service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117(f); 38 C.F.R. 
§ 3.317(d)(1).  Unlike the elements for direct service connection 
given above, for claims under 38 C.F.R. § 3.317, competent 
evidence linking a current disability to an event during service 
need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

A "qualifying chronic disability" means a chronic disability 
resulting from either of the following (or any combination of the 
following): an undiagnosed illness; and a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i); Presumptions of Service Connection for 
Persian Gulf Service, 75 Fed. Reg. 59,968-72 (Sept. 29, 2010) 
(removing 38 C.F.R. § 3.317(a)(2)(i)(C)).  The term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(2-5).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, joint pain, sleep disturbances and 
abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that the Veteran in this 
case is not a Persian Gulf veteran.  See 38 U.S.C.A. § 1117(f); 
38 C.F.R. § 3.317(d)(1).  His service records reflect that he did 
not have active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Service treatment 
records dated in February 1991 show that the Veteran, upon 
evaluation for deployability, was found to have disabilities (to 
include low back pain and fractured right wrist) that rendered 
him "non-deployable."  Indeed, the Veteran acknowledges that he 
never actually deployed to the Southwest Asia Theater during his 
period of service.  Therefore, the provisions of 38 C.F.R. 
§ 3.317 for establishing service connection on a presumptive 
basis are not applicable here.

The Board will now consider whether service connection may be 
established on a direct basis for the Veteran's claimed 
disability.  See Hickson, supra.  The Board has reviewed the 
claims file and finds that there is no evidence that any of the 
claimed symptoms had their onset in service.  Service treatment 
records are silent concerning any complaints, treatment or a 
diagnosis of fatigue, weight loss or sleep problems.  At a 
periodic examination in October 1989, there were no complaints of 
fatigue, weight loss or sleep problems, and findings on clinical 
evaluation were normal.  

Notwithstanding the foregoing, the Veteran asserts that his 
symptoms of fatigue, weight loss and sleep problems are the 
result of the inoculation/vaccination shots he was given in 
anticipation of deployment to the Persian Gulf.  Service 
treatment records show that the Veteran was administered the 
typhoid vaccine, influenza vaccine, meningococcalm (MGC) 
immunization, and immune serum globulin (ISG) immunization in 
February 1991.  However, the evidence of record fails to show 
that the Veteran has a chronic disability manifested by fatigue, 
weight loss and sleep problems as a result of these 
vaccines/immunizations.  The only medical evidence even remotely 
pertinent to this issue are duplicate letters from G.A. Williams, 
D.O., dated in February 2009 and July 2010, which state that the 
Veteran has been prescribed Cyproheptadine for his history of 
weight loss related to his diagnosis of "Gulf War Syndrome."  
As explained above, the Veteran did not serve in the Southwest 
Theater; thus to the extent there may be a medical diagnosis of 
Gulf War Syndrome, such a diagnosis is based on an inaccurate 
history and cannot be afforded any probative weight.  Aside from 
the letters from Dr. Williams, there is no medical evidence 
showing that Veteran has been diagnosed with a chronic disability 
manifested by fatigue, weight loss or sleep problems, let alone 
any evidence linking these claimed symptoms to the vaccines and 
immunizations administered in service.  Furthermore, it is noted 
that there is no evidence showing that these claimed symptoms 
manifested in service or within one year following service 
separation.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he has a chronic 
disability manifested by fatigue, weight loss and sleep problems 
and that such a disability was caused by his 
vaccines/immunizations in service. The Veteran is certainly 
competent to attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he has 
experienced symptoms of fatigue, weight loss and sleep problems, 
and that he was given immunization shots in anticipation of his 
deployment to the Southwest Theater.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, in this case, 
he is not competent to render a medical diagnosis concerning his 
symptomatology or a medical opinion regarding the etiology of his 
currently claimed symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); see 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  Thus, 
the Veteran's lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against a 
finding that the Veteran has a chronic disability manifested by 
fatigue, weight loss and sleep problems that is related to 
service.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for chondromalacia and 
degenerative arthritis of the left knee is denied.

A compensable rating for chondromalacia of the right knee is 
denied.

An increased rating of 30 percent, but no higher, for residuals 
of a right ulna fracture with ulnar neuropathy and carpal tunnel 
syndrome is granted, subject to the laws and regulations 
controlling the award of monetary benefits.  

Service connection for a chronic disability manifested by 
fatigue, weight loss and sleep problems, to include as due to an 
undiagnosed illness is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


